    Case 19-11026-BFK         Doc 61   Filed 12/01/20 Entered 12/01/20 13:14:43         Desc Main
                                       Document     Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT

                                               FOR THE

                                 EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

          In the Matter of:
                                                      Chapter 13
          CHANTHAVY RATTANA
                                                      Case No. 19-11026-BFK

                                Debtor

                  OBJECTION TO CONFIRMATION OF MODIFIED PLAN,
              NOTICE OF OBJECTION TO CONFIRMATION OF MODIFIED PLAN
                                       AND
                 NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

          Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to confirmation of
          your Modified Chapter 13 Plan filed November 18, 2020. The cause for this objection
          is as follows:
                 Violation of 11 U.S.C. §1325(a)(3) – Good Faith.
                    • Inadequate notice of the proposed December 18, 2020 confirmation
                        hearing date was given.

           Violation of 11 U.S.C. §1325(a)(6) – Feasibility.
              • Debtor has not been able to maintain Plan payments to date, and 100%
                  Plan is underfunded as follows:
PERFORMANCE:   Amount of Plan Payment                               668.24 x 1          = 668.24
                                                                    900.17 x 7        = 6,301.19
                                                                    910.00 x 1          = 910.00
                                                                1,000.00 x 46        = 46,000.00
               Number of Months                                              55
                                                                           0.00             0.00
               Total Receipts                                                          53,879.43
               Disbursements Required:
               Attorney                                                    0.00
               Taxes-Other Priority                                        0.00
               Secured                                                  492.12
               Unsecured                                             48,706.14
               Other
               Trustee                                                4,919.83              10%
               Total Disbursement                                                      54,118.09
Case 19-11026-BFK         Doc 61Filed 12/01/20 Entered 12/01/20 13:14:43                       Desc Main
                                Document     Page 2 of 3
     Notice of Objection To Confirmation
     Chanthavy Rattana, Case # 19-11026-BFK


             Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
             If you do not wish the court to grant the relief sought in the objection, or if you
     want the court to consider your views on the objection, then on or before five business
     days prior to the hearing date, you or your attorney must:
             File with the court a written response with supporting memorandum as required
             by Local Bankruptcy Rule 9013-1(H). Unless a written response and
             supporting memorandum are filed and served by the date specified, the Court
             may deem any opposition waived, treat the motion as conceded, and issue an
             order granting the requested relief without further notice or hearing. If you mail
             your response to the court for filing, you must mail it early enough so the court
             will receive it on or before the date stated above. You must mail a copy to the
             persons listed below.

             Attend the hearing to be held on December 18, 2020 at 1:30 p.m. in
             Courtroom #1 on the 2nd floor, United States Bankruptcy Court, 200 South
             Washington Street, Alexandria, Virginia 22314.1 If no timely response has
             been filed opposing the relief requested, the court may grant the relief without
             holding a hearing.

             A copy of any written response must be mailed to the following persons:

                                      Thomas P. Gorman
                                      300 North Washington Street, Ste, 400
                                      Alexandria, VA 22314

                                      Clerk of the Court
                                      United States Bankruptcy Court
                                      200 South Washington Street
                                      Alexandria, VA 22314




     1
      Pursuant to the Bankruptcy Court’s Protocol in response to COVID-19 Public Health Emergency,
     parties appearing for hearings shall appear telephonically at the hearing through the Court’s
     CourtSolutions program http://www.court-solutions.com.
Case 19-11026-BFK      Doc 61   Filed 12/01/20 Entered 12/01/20 13:14:43             Desc Main
                                Document     Page 3 of 3
     Notice of Objection To Confirmation
     Chanthavy Rattana, Case # 19-11026-BFK

             If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion or objection and may enter an order granting that
     relief.

     Date: _December 1, 2020______                       ___/s/ Thomas P. Gorman_____
                                                         Thomas P. Gorman
                                                         Chapter 13 Trustee
                                                         300 N. Washington Street, #400
                                                         Alexandria, VA 22314
                                                         (703) 836-2226
                                                         VSB 26421

                                CERTIFICATE OF SERVICE

     I hereby certify that I have this 1st day of December, 2020, served via ECF authorized
     users or mailed a true copy of the foregoing Objection to Confirmation, Notice of
     Objection and Notice of Hearing to the following parties.

     Chanthavy Rattana                            Jeremy Calvin Huang , Esquire
     Chapter 13 Debtor                            Attorney for Debtor
     199 Old Centreville Rd.                      Chadwick Washington
     Manassas, VA 20111                           3201 Jermantown Rd., Suite 600
                                                  Fairfax, VA 22030


                                                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
